Citation Nr: 0817339	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


(The issues of entitlement to a disability rating greater 
than 20% for the service-connected low back pain with 
herniation, disc bulge, and degenerative changes at the L3-L4 
and L5-S1 levels; entitlement to a compensable disability 
rating for service-connected erectile dysfunction; and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability will be 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1969.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied service connection for sleep apnea.  

After receiving notice of the September 1999 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claim for service connection for sleep apnea.  In July 
2001 and December 2003, the Board remanded this issue to the 
RO for further evidentiary development.  Following completion 
of the requested actions, the Board, in September 2005, 
denied the veteran's claim for service connection for sleep 
apnea.  In June 2007, the United States Court of Appeals for 
Veterans Claims (Court), pursuant to a Joint Motion For 
Remand, vacated the Board's denial of service connection for 
sleep apnea and remanded the matter for further evidentiary 
development.

This appeal is, in turn, being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


REMAND

Service medical records are negative for complaints of, 
treatment for, or findings of sleep apnea.  Post-service 
evidence of record indicates that this disorder was first 
diagnosed in October 1988 after completion of a sleep study.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, sleep apnea.  

At a May 2004 VA miscellaneous respiratory examination, the 
veteran reported that he began snoring heavily during service 
in 1968, was first diagnosed with sleep apnea after a sleep 
study conducted between 1972 and 1973, and has been using a 
CPAP machine four to five nights per week since the early 
1970s.  The examiner, who had reviewed the claims folder in 
conjunction with the examination, diagnosed sleep apnea that 
was "unlikely . . . related to . . . [the veteran's] active 
period of military service."  In support of this conclusion, 
the examiner noted that the service medical records provided 
no information on sleep apnea, or symptoms suggestive of such 
a disorder, between 1966 and 1969.  

In an October 2004 statement, the veteran's former wife noted 
that she and the veteran had begun dating in 1964 (prior to 
his entrance into active military duty) and that they were 
married in July 1966 during his service.  She also stated 
that, from the time that she had met and married the veteran 
until August 1966 (when he was reassigned to Germany), he had 
"always slept uneventful and tranquil."  Significantly, she 
explained that, when she joined the veteran in Germany in 
1967, she observed that he "would snore very, very loudly 
[when sleeping and] then . . . would stop breathing, . . . 
choke, . . . wake up and thereafter start snoring all over 
again."  

These statements are consistent with contentions made by the 
veteran throughout the current appeal.  Specifically, the 
veteran has consistently asserted that he has experienced 
snoring, breathing disruptions while sleeping, and fatigue 
since service.  See, e.g., April 2001 hearing transcript (T.) 
at 7-8.  

The veteran is competent to report these symptoms, and his 
former wife is competent to discuss her observations of such 
problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  While the May 2004 VA examiner reviewed the claims 
folder, and noted the veteran's history of snoring and 
fatigue in service, the examiner was unable to consider the 
veteran's former wife's observations of such problems which 
she discussed in a statement received at the RO later in 
2004.  

Consequently, the Board finds that a new VA examination is 
necessary.  At such evaluation, the examiner should be asked 
to render an opinion concerning the etiology of the veteran's 
currently diagnosed sleep apnea in light of all competent 
evidence of record, including service and post-service 
medical reports; his competent complaints of snoring, 
breathing problems, and fatigue since service; and his former 
wife's competent observations of such symptomatology.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The veteran should be scheduled for a 
pertinent VA examination to determine the 
nature, extent, and etiology of his sleep 
apnea.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In addition, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent probability or 
greater) that the veteran's sleep apnea 
had its clinical onset in service or is 
otherwise related to active service.  In 
answering this question, the examiner 
should address the service and 
post-service medical records; the 
veteran's and his former wife's (October 
2004 statement) complaints and 
descriptions of his snoring, breathing 
trouble while sleeping, and fatigue since 
service.  

2.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for sleep 
apnea.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


